The Chief Justice

delivered the Opinion of the Court
There can be no doubt that the Justice of the Peace had jurisdiction of the amount due on the covenant in this case.
Nor have we any doubt that, as the covenant was in existence, and within the power of the plaintiff in the action, when the suit was commenced, the accidental destruction of it by burning, pendente lite, did not oust the common law court of jurisdiction, even if it should be conceded that here now, where profert is not essential, an action at law cannot be maintained on a covenant lost at the date of the writ.
Wherefore, the judgment is affirmed.